Citation Nr: 1606698	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  13-31 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Propriety of a reduction in the evaluation of right knee instability from 10 percent to a noncompensable (i.e., zero percent) rating, effective August 1, 2013.

2.  Propriety of a reduction in the evaluation of left knee instability from 10 percent to a noncompensable (i.e., zero percent) rating, effective August 1, 2013.

3.  Propriety of a reduction in the evaluation of left knee anterior cruciate ligament (ACL) repair and left knee debridement, with patellofemoral pain syndrome from 10 percent to a noncompensable (i.e., zero percent) rating, effective August 1, 2013.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service with the United States Army from July 1992 until November 1992, and from November 2002 until October 2003.  
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which effected reduction in evaluations of left and right knee disabilities from 10 percent to zero percent, effective August 1, 2013.  The Veteran appealed from the reduction, and the matter is now before the Board.

The Veteran testified before the undersigned Veterans Law Judge at a hearing in November 2015.  A transcript of the hearing has been associated with the claims file.

In November 2015, the Veteran submitted a notice of disagreement to determinations made in a June 2015 RO decision.  Appeals of those matters have not been perfected to the Board, and the issues will thus not be discussed at this time.



FINDINGS OF FACT

1.  The May 2013 decision that reduced the Veteran's 10 percent rating for right knee instability was based on an inadequate examination, and did not consider required regulatory provisions, denying the Veteran due process.

2.  The May 2013 decision that reduced the Veteran's 10 percent rating for left knee instability was based on an inadequate examination, and did not consider required regulatory provisions, denying the Veteran due process.

3.  The May 2013 decision that reduced the Veteran's 10 percent rating for left ACL repair and left knee debridement, with patellofemoral pain syndrome was based on an inadequate examination, and did not consider required regulatory provisions, denying the Veteran due process.


CONCLUSION OF LAW

1.  The May 2013 decision reducing an evaluation for right knee instability from 10 percent to zero percent is void ab initio, and the criteria for restoration of the 10 percent rating for this disability are met, effective August 1, 2013.  38 C.F.R. §§ 3.105, 3.344 (201).

2.  The May 2013 decision reducing an evaluation for left knee instability from 10 percent to zero percent is void ab initio, and the criteria for restoration of the 10 percent rating for this disability are met, effective August 1, 2013.  38 C.F.R. §§ 3.105, 3.344 (2015).

3.  The May 2013 decision reducing an evaluation for left ACL repair and left knee debridement, with patellofemoral pain syndrome from 10 percent to zero percent is void ab initio, and the criteria for restoration of the 10 percent rating for this disability are met, effective August 1, 2013.  38 C.F.R. §§ 3.105, 3.344 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Propriety of Reductions for Ratings of the Left and Right Knee, effective August 1, 2013

In a March 2011 decision not on appeal, the RO in Lincoln, Nebraska granted service connection for right and left knee instability and residuals of a left knee ACL repair; all three disabilities were rated as 10 percent disabling.  In August 2012, the Veteran sought an increased rating for a "left knee condition," interpreted by the RO to be an application referable to both his service-connected left knee instability, and the ACL repair.  Pursuant to that application, a VA examination was provided in August 2012, which included evaluation of both knees.  Based on this examination, and a December 2012 addendum examination report, the RO proposed - and subsequently effectuated - a reduction of the knee disabilities now on appeal.

Generally, reexaminations disclosing improvement, physical or mental, in a service-connected disability will warrant reduction in a rating.  See 38 C.F.R. § 3.344(c) (2015).  Three questions must be addressed in determining whether a rating reduction was warranted by the evidence.  Brown v. Brown, 5 Vet. App. 413, 420 (1993).  First, a rating requires that "the evidence reflects an actual change in the disability;" second, it must be determined whether the examination reports reflecting such change were based upon thorough examinations; and third, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.

A review of the claims file reveals that all three reductions on appeal were improper, both due to deficiencies in the underlying examination on which the reductions were based, and due to the RO's failure to properly apply the provisions of 38 C.F.R. § 3.444. 

38 C.F.R. § 3.344(a) specifically indicates that ratings for disabilities subject to episodic improvement, will not be based on a single examination, and reductions should not be based on an examination that was less thorough and complete than the examination based on which the rating was assigned.  However, the provisions of 38 C.F.R. § 3.344(a) do not apply where a rating has not been in effect for five years.  38 C.F.R. § 3.344(c).  Because the rating at issue was effective for less than five years, this requirement does not apply, and a single examination showing improvement may provide an adequate basis for a reduction in the rating.

Nonetheless, several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect, and certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420   (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See Brown, 5 Vet. App. at 421.

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is a veteran's responsibility to show that the disability has worsened.  In this way, a rating reduction case focuses on the propriety of the reduction, and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

Crucially, the determination of whether the evidence reflects an actual change in the disability, and whether the relevant examination report reflects such change, must be based on a thorough and adequate examination.  See Faust v. West, 13 Vet. App. 342, 349 (2000); see also Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio (i.e., at their inception)).

The Veteran has undergone two sets of VA examination over the course of the period on appeal.  In addition to the August 2012 examination and December 2012 addendum report, there was an additional examination conducted in April 2015.  On review of the April 2015 examination, the Board finds it to have been a thorough examination, which included review of the claims file, and further finds that examination to have been more than adequate for rating purposes.  However, the matters on appeal are not rating, but rather reductions; and those reductions were based in the inadequate August and December 2012 and examination and report.  Having been provided without review of the claims file, the examination and report are thus necessarily inadequate for the purposes of adjudicating a reduction.  See Faust, supra.; Tucker, supra.

In addition, the Board finds that the procedural safeguards relating to rating reductions have not been met.  Specifically, when a reduction in evaluation is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  In the January 2013 notification sent to the Veteran regarding the proposed reduction, the RO indicated that ratings for left and right knee disabilities were to be reduced, but failed entirely to provide an explanation of why - to include notifying the Veteran of the appropriate evidentiary standard that there have been an actual improvement in the disabilities in order to properly effectuate a reduction.

Additionally, in the May 2013 decision on appeal, the September 2013 statement of the case, and the April 2015 supplemental statement of the case, the RO appears to have essentially analyzed the issues of reduction of all three disabilities as if there were an underlying claim for increase.  Specifically, although the statement of the case listed the provisions at 38 C.F.R. § 3.105, the RO's analyses in all three adjudications, simply discuss the rating criteria used to rate the disabilities at issue.  And while the RO provided the provisions of 38 C.F.R. § 3.344 in the September 2013 statement of the case, it failed entirely to apply the regulation to the facts at hand.  Of particular note, none of the analyses discussed the issue of whether there was "an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work."  Id.; Brown.  In summary, the Board finds that the RO's analysis was not in compliance with 38 C.F.R. § 3.344 or Brown.

When decisions by the RO or by the Board do not apply the provisions of 38 C.F.R. § 3.344, when applicable, they are void ab initio.  Lehman v. Derwinski, 1 Vet. App. 339 (1991); Peyton v. Derwinski, 1 Vet. App. 282 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277   (1992); Brown v. Brown, 5 Vet. App. 413 (1993); see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996) (where VA reduces an appellant's rating without observing applicable laws and regulations, the rating is void ab initio and will be set aside).

Since the rating decision that accomplished the reductions of 10 percent evaluations to noncompensable evaluations was based on inadequate examinations and failed to properly apply the provisions of 38 C.F.R. § 3.344, the reductions are void.  The appropriate remedy in this case is a restoration of the 10 percent evaluations effective on the date of the reduction.  See Hayes, 9 Vet. App. at 73 (improper reduction reinstated effective date of reduction).


ORDER

Restoration of the 10 percent disability evaluation for right knee instability is granted, effective August 1, 2013.

Restoration of the 10 percent disability evaluation for left knee instability is granted, effective August 1, 2013.

Restoration of the 10 percent disability evaluation for left knee ACL repair and left knee debridement, with patellofemoral pain syndrome is granted, effective August 1, 2013.





____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


